Case 2:17-cv-02118-SHL-dkv Document 116 Filed 06/27/19 Page 1 of 2                     PageID 981




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

 JASON SMALL,
      Plaintiff,

 v.                                           Case No. 2:17-cv-02118-SHL-dkv


 MEMPHIS LIGHT, GAS & WATER,
     Defendant.

                                     NOTICE OF APPEAL



        Notice is hereby given that Plaintiff, Jason Small, hereby appeals to the United States

 Court of Appeals for the Sixth Circuit the Order Granting Defendant’s Motion for Summary

 Judgment (Doc No.102) entered in this action on the 11th day of September, 2019 and the Order

 Denying Plaintiff’s Motion to Enforce Settlement (Doc No. 115) entered in this action on the

 29th day of May, 2019, and judgment when entered.1

                                                     Respectfully Submitted,

                                                     HOLLAND & ASSOCIATES, PC


                                                     s/Maureen T. Holland
                                                     Maureen T. Holland, #15202
                                                     Yvette Holland Kirk, # 32174
                                                     1429 Madison Avenue
                                                     Memphis, Tennessee 38104
                                                     Telephone: (901) 278-8120
                                                     Facsimile: (901) 278-8125
                                                     maureen@hollandattorney.com
                                                     yvette@hollandattorney.com

                                                     Attorneys for Plaintiff

 1
   Although no judgment has been entered as of the of filing of this Notice of Appeal, the appeal
 is timely pursuant to FRAP 4(a)(2).
Case 2:17-cv-02118-SHL-dkv Document 116 Filed 06/27/19 Page 2 of 2                 PageID 982




                                  CERTIFICATE OF SERVICE

 The undersigned counsel certifies that a true and correct copy of the foregoing was served via
 electronic means using the Court’s ECF filing system on the following:


        Rodrick D. Holmes
        Aubrey F. Beckham
        s. Camille Reifers
        rholmes@boylebrasher.com
        abeckham@boylebrasher.com
        creifers@boylebrasher.com
        Boyle Brasher, LLC
        80 Monroe, Suite 410
        Memphis, TN 38013

        Attorneys for Defendant

 This, the 27th day of June, 2019.

                                                   /s/Maureen T. Holland
